In a matrimonial action in which the parties were divorced by judgment dated August 23, 1990, entered upon the defendant’s default in answering or appearing, the defendant appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Suffolk County (McNulty, J.), dated August 20, 2001, which, inter alia, denied that branch of his motion which was to vacate so much of the judgment as awarded the plaintiff maintenance.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied that branch of the defendant’s motion which was to vacate so much of the judgment of divorce as awarded the plaintiff maintenance and to cancel the arrears that accrued thereunder, because the defendant failed to seek such relief in a timely manner (see CPLR 5015 [a] [1]; Cook v Cook, 260 AD2d 160).
To the extent the defendant contends that he otherwise demonstrated good cause for the cancellation of maintenance arrears, that issue is not properly before the court on this appeal. That argument should have been made on an appeal from a prior order of the Family Court which awarded the arrears.
The defendant’s remaining contention is without merit. Prudenti, P.J., Altman, Friedmann and Rivera, JJ., concur.